Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20 in the reply filed on 01/13/2022 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The method steps of each claim are the same despite a slight difference in wording of the preambles. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inducing differentiation of Muse cells in vitro comprising co-culturing Muse cells with damaged and/or dead cells and/or fragments thereof, wherein the Muse cells phagocytose the damaged and/or dead cells and/or fragments thereof, leading to differentiation of the Muse cells and expression of marker genes characteristic of the damaged and/or dead cells and/or fragments thereof, does not reasonably provide enablement for carrying out the method of any pluripotent stem cell or for obtaining the same phenotype and function as the damaged and/or dead cells and/or fragments thereof .The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

Claim 1 is not unclear, but is difficult to interpret when looking to the specification for support. The instant application appears to be a translation of a priority document from the Japanese language and some clarity seems to be lost in translation. It is presumed that the 
The claims are drawn to differentiating any type of pluripotent stem cell. This includes embryonic stem cells (ESCs) and induced pluripotent stem cells (ipSCs) as well as Muse cells, which are adult, somatic cells and are subject of the instant invention. The claims require that the pluripotent stem cell differentiate upon coculture with the damaged/dead or fragmented cell and that it differentiates into a cell with the same phenotype and function as the cell type of the damaged/dead or fragmented cell. 
The specification teaches that Muse cells phagocytose damaged, dying or fragmented cells when in coculture. The Muse cells lose their pluripotency and differentiate, expressing maker genes characteristic of the cell type of the damaged, dying or fragmented cells. Example 3 teaches coculture of Muse cells and damaged cardiac muscle cells leads to sequential activation of markers specific to different stages of cardia muscle cell development. For example, GATA4 expression, which is expressed in cardiac progenitors, is the first marker to be observed a day 3 and 7 of coculture. ANP, which is a premature cardiac muscle cell marker, is expressed at 2 weeks of culture. Troponin, a marker of mature cardiac muscle, is observed after 3 weeks of coculture. Experiments adding Annexin V to the coculture prevented phagocytosis and differentiation was not observed. Example 3 carries out similar experiments where skeletal muscle, neural cells, beta cells and liver cells are used as the “Information Presenting Cells for 
With regard to the breadth of pluripotent stem cell type, the specification only teaches, by way of example, the use of muse cells. There is no evidence on the record that ESCs or iPSCs phagocytize damaged or dying cells, or fragments thereof. Abu-Hassan (STEM CELLS 2015;33:751–761) teaches at page 757, col.2 and Figure 4, that iPSCs do not phagocytose. As well, while not directly pertinent, multipotent MSC were found to become bone when cocultured in apoptosing B and T cells and did not take on the immune cell fate, indicating that the claimed method and effects appear to be specific to Muse cells (Tso, 2010, Stem Cells, 28:939-954; IDS). It is noted that Tso did coculture with osteogenic differentiation media, but nonetheless, no immune properties appear to be inherited by the differentiating MSCs from the apoptotic cells. 
With regard to the resulting cells have the same phenotype and function as the model IPCD, marker analysis comprising as few as a single marker gene, fails to support that a cell has the same phenotype or function. For example, the GATA4 marker used to identify cardiac muscle cells is also expressed in developing testicles (Ketola, 2010, J Clin Endocrinol Metab, 85:3925-3931). ANP, in addition to being expressed in cardiac muscle, is also expressed in the retina (Rollin, 2004, Molecular Vision, 10:15-22). Presence of marker expression are characteristics of different cell types that indicate a cell identity., Other factors to consider are morphology and function. The specification fails to support that the expression of GATA4 and 
	Thus, given the lack of support in the specification that other pluripotent stem cells types will phagocytose and the teachings in the art that iPSCs are not phagocytic cells, the specification supports only Muse cells as an enabled species of pluripotent stem cell type. It would require undue experimentation for the person of ordinary skill in the art to determine how to accomplish phagocytosis with cells such as iPSCs. As well, the specification only shows a small number of markers as indicators of cell type and fails to support that obtained cells have the same phenotype as the model cells and does not support any function. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rare” is a subjective term and the specification fails to set forth any metes and bounds for what amount is encompassed by the term “rare”. Thus, the metes and bounds of “rare cells” encompassed by claims 17 and 18 cannot be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632